DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, which recites a method for driving a shift register unit (method) and also shift register according to claim 1 (apparatus); rendering the claim indefinite because the claim as presented includes a reference to more than one statutory class of invention. See MPEP 2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Tobita (2007/0274433) teaches a display device, comprising a gate driving circuit (30; Fig 1), wherein the gate driving circuit comprises at least two cascaded shift register units (para [0106]), and each of the shift register units comprises a shift circuit (32; Fig 2) and a signal integrated circuit (SR1; Fig 2); wherein the shift circuit is respectively connected to a first output end (Vr; Fig 2), and a second output end (Vn; Fig 2), the shift circuit being used to output, to the first output end during a first time 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein the shift circuit is respectively connected to a power control end, a first output end, and a second output end, the shift circuit being used to output, to the first output end during a first time period, a power control signal from the power control end, and the shift circuit being further used to output the power control signal to the second output end during a second time period different from the first time period; the signal integrated circuit is respectively connected to the power control end, the first output end, the second output end, a first pull-down power end, and a third output end, the signal integrated circuit being used to output the power control signal to the third output end in response to the power control signal and a first output signal which is provided by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xue et al. (2017/0287428) teaches a gate driving circuit comprising multiple stages of cascaded shift register.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PREMAL R PATEL/Primary Examiner, Art Unit 2623